                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                   Plaintiff,                                 8:19CV60

      vs.
                                                         MEMORANDUM
                                                          AND ORDER
PATRICK CONDON, and DOUG
PETERSON,

                   Defendants.

      This matter is before the court on Plaintiff Dukhan Mumin’s Motion for
Leave to Proceed In Forma Pauperis (“IFP”). (Filing No. 2.) As stated in the
Prison Litigation Reform Act (“PLRA”), a prisoner cannot

      bring a civil action . . . or proceeding [IFP] if the prisoner has, on 3 or
      more prior occasions, while incarcerated or detained in any facility,
      brought an action . . . in a court of the United States that was
      dismissed on the grounds that it is frivolous, malicious, or fails to state
      a claim upon which relief may be granted, unless the prisoner is under
      imminent danger of serious physical injury.

28 U.S.C. §1915(g).

       This court has previously determined that three or more federal court cases
brought by Plaintiff, while a prisoner, were dismissed as frivolous or for failure to
state a claim. See Mumin v. McLaughlin, et al., Case No. 8:17CV100 (D.Neb.)
(Filing No. 6, March 27, 2017 Memorandum and Order requiring Plaintiff to show
cause why case should not be dismissed pursuant to PLRA’s “three strikes”
provision).
      In light of the foregoing, the court will give Plaintiff 30 days in which to
show cause for why this case should not be dismissed pursuant to the provisions of
28 U.S.C. 1915(g). In the alternative, Plaintiff may pay the full $400.00 filing and
administrative fees. In the absence of good cause shown, or the payment of the
necessary fees, this action will be dismissed.

      IT IS THEREFORE ORDERED:

      1.     Plaintiff has 30 days to either show cause for why this case should not
be dismissed pursuant to 28 U.S.C. § 1915(g) or pay the court’s $400.00 filing and
administrative fees.

       2.    The clerk’s office is directed to set a pro se case management deadline
in this matter with the following text: March 11, 2019: deadline for Plaintiff to
show cause or pay fees.

      Dated this 8th day of February, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                         2
